Citation Nr: 1417631	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-47 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a carotid artery condition.

4.  Entitlement to service connection for a lumbar spine condition.

5.  Entitlement to service connection for a cervical spine condition.

6.  Entitlement to service connection for an arm condition, to include cervical spine radiculopathy.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.

8.  Entitlement to service connection for right knee disability, to include residual disability after right knee replacement.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1960. 

These matters come comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the ten claims for service connection currently in appellate status.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of this hearing has been associated with the claims file.  Although the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence identified at the time of the hearing, the 60-day period has elapsed without the Veteran submitting additional evidence.

Regarding the characterization of the issues in appellate status, the RO noted that the Veteran did not specify whether the carpal tunnel syndrome claim pertained to the right or left upper extremity.  As such, the Board will consider the claim to pertain to the bilateral upper extremities.  As to knee disability, although the Veteran testified that the contention related to both knees, the RO developed the claim only as to the right knee.  As such, the Board finds that it only has jurisdiction to consider the issue of service connection as it pertains to the right knee.

The Veteran's claims file includes electronic components.  Although the Veterans Management Benefits System (VBMS) does not contain additional relevant records, Virtual VA contains VA treatment records.  The RO associated these records after the January 2013 Supplemental Statement of the Case (SSOC), the last adjudication by the RO.  Review of these records, however, reveals that many of these duplicate records in the hard copy claims file and the remainder are cumulative of the evidence contained in records previously of record.  For these reasons, the Board finds that it can proceed with adjudication without the RO first considering this evidence in relation to these claims in appellate status.  See 38 C.F.R. §§ 19.31, 20.1304 (2013). 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the issues herein decided have been accomplished.

2.  The preponderance of the evidence weighs against a finding that the Veteran has a hypertension disability attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.

3.  The preponderance of the evidence weighs against a finding that the Veteran has heart condition disability attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.

4.  The preponderance of the evidence weighs against a finding that the Veteran has a carotid artery condition attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.

5.  The preponderance of the evidence weighs against a finding that the Veteran has a lumbar spine condition attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.

6.  The preponderance of the evidence weighs against a finding that the Veteran has a cervical spine condition attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.

7.  The preponderance of the evidence weighs against a finding that the Veteran has an arm condition, to include cervical spine radiculopathy, attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service; as service connection in not in effect for a cervical spine disability, service connection on a secondary basis is not available.

8.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral carpal tunnel syndrome attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.

9.  The preponderance of the evidence weighs against a finding that the Veteran has a right knee disability, to include residual disability after right knee replacement, attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.

10.  The preponderance of the evidence weighs against a finding that the Veteran has a sleep disorder attributable to service.

11.  The preponderance of the evidence weighs against a finding that the Veteran has a hearing loss disability attributable to service; the preponderance of the evidence is also against a finding that the disability developed to a compensable degree within a year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hypertension disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a heart condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for a carotid artery condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

4.  The criteria for service connection for a lumbar spine condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

5.  The criteria for service connection for a cervical spine condition are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

6.  The criteria for service connection for an arm condition, to include cervical spine radiculopathy, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

7.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

8.  The criteria for service connection for a right knee disability, to include residual disability after right knee replacement, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

9.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

10.  The criteria for service connection for a hearing loss disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

The Board observes that the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The ten claims before the Board all involve claims for service connection.  After review, the Board finds that VA has provided adequate notice.  

In a September 2008 notification letter, the RO notified the Veteran of the evidence and information needed to substantiate these ten claims for service connection.  This notification letter included information regarding the assignment of effective dates and disability ratings pursuant to Dingess.  The RO issued this letter prior to the March 2009 rating decision on appeal, and thus, it is timely.  As the RO sent an adequate notice letter prior to the initial adjudication, the Board finds that VA satisfied the VCAA notification requirements.

Regarding VA's duty to assist, the Board finds that VA has also satisfied this duty.  The Board is aware that the Veteran's service treatment records are unavailable, having presumably been destroyed in a fire.  In December 2008, the RO provided notice that the records may have been destroyed in a fire.  Review of the record reveals that the RO took the appropriate steps to seek the Veteran's records.  In his testimony before the Board, the Veteran acknowledged that his records were unavailable. Earlier in the September 2008 letter, the Veteran was provided notice of types of evidence other than service treatment records that may assist in substantiating his claims, to include the dates of medical treatment during service, statements from persons who knew the Veteran in service, and records and statements from service medical personnel.  

Regarding Social Security Administration (SSA) records, the claims file contains an April 1993 award letter information the Veteran that he would begin receiving disability benefits effective January 1992.  The RO subsequently sought the underlying SSA disability records.  SSA informed the RO that the records had been destroyed.  In his testimony before the Board, the Veteran acknowledged that the SSA disability records were unavailable.

The claims file contains VA treatment records.  In addition, the claims file contains private treatment records.  As discussed further below in regard to the Veteran's testimony, the Board finds that VA's duty to assist does not extend to seeking additional medical records.

Regarding the providing of examination, under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Here, VA has not provided examinations for any disability in appellate status.  After careful review, the Board finds that there is not a duty to assist the Veteran in providing examinations.

Initially, prior to the Board hearing, the Veteran had not provided statements regarding how these disabilities were related to service.  In the Veteran's formal claims for compensation benefits, VA Form 21-526, he indicates that these disabilities began many years after service.  The Veteran separated from service in 1960.  In his claims filed July 2008, the Veteran indicated that the hypertension ("high blood presume") began in 1990, that the heart condition began in 1990, that the carotid artery condition began in 2002, that the lumbar spine ("back") condition began in 1990, the cervical spine condition began in 2006, the arm condition, to include cervical spine radiculopathy, began in 2006, that the carpal tunnel syndrome began in 1996, the knee condition began in 2004 or 2006 (listed as different years in the two VA Forms 21-526s the Veteran filed), the sleep disorder began in 1987 or 1989 (listed as different years in the two VA Forms 21-526s the Veteran filed), and the hearing loss began in 1997.  That is, for each disability, he indicated that the disability began more than twenty-five years after service.  

In his Board testimony, the undersigned sought to seek evidence regarding how each of these disabilities were related to service.  In general, the Veteran indicated that he was unsure of how these disabilities were related to service.  Regarding hypertension, he stated that he was not sure if the disability began in service, but indicated that the disability may be due to a divorce he had during service.  See Board Hearing Transcript, at pages 3-4.  The record includes a divorce decree from 1959, the year prior to his separation from service.

Regarding the claims related to orthopedic injury, to include the lumbar and cervical spine, the Veteran related that he lifted a ladder during service.  See id. at 18.  Although in part indicating that this lifting of the ladder led to injury, when asked by the undersigned how the lifting of the ladder led to current neck disability, he responded:  "I cannot say."  He also indicated that the knee disabilities are due to his work as a fireman in service.  See id. at 43.  He testified that the carotid artery disability is due to the food provided in service.  See id. at 41.  The Veteran indicated that the carpal tunnel syndrome was due to typing orders for the last two years of service.  See id.  He testified that he was first diagnosed with sleep apnea in the early 1960s, contrary to the Veteran's formal claim when he wrote that it began in 1989.  The Veteran indicated that the hearing loss was due to noise from airplanes taking off.  See id. at 31.

He also testified that his problems have existed since service, although this statement is contrary to other testimony.  See id. at 20.  In seeking to provide testimony as to how these disabilities are related to service, the Veteran also stated:  "Well, a lot of the questions you're asking me I cannot truthfully and honestly answer because I did not - I do not recall."  See id. at 23.  When the undersigned detailed the basis for providing service connection benefits, the Veteran further testified:  "Well, that's why this is a bunch of bull because if you got have all these standards for a person that stands in the military, that's a bunch of bull to me."  See id. at 25.

After this review and carefully considering the effect of the lack of service treatment records, the Board first notes that the evidence indicates that the Veteran has the claimed disabilities.  Regarding in-service injuries, the Board finds that the Veteran's report of injury from a ladder to not be credible and there is no other report or indication of specific injury from his service, to include his contended service as a firefighter.  See McLendon, 20 Vet. App. at 82.  The Board finds the Veteran's report not to be credible as he indicated that he did not know if this was the cause and indicated, in general, he could not truthfully say that his disabilities began in service and that while noting the ladder incident, also reporting that he "could not say" how the ladder incident led to current disability.  Previously, he has indicated that the orthopedic disabilities began more than twenty-five years after service, and had not previously mentioned any injuries.  Further, as detailed above, he indicated that he did not agree with the requirement that the disabilities must relate to an incident of service.  For these reasons, the Board finds sufficient ground to determine that the lifting of a ladder in service did not cause orthopedic injury to the Veteran.  Thus, the Board finds that the evidence does not establish in-service orthopedic injury.  

Further, there is no medical evidence that links current orthopedic disability to the general duties of the Veteran's service.  Under these circumstances, the Board finds that VA does not have a duty to provide an examination in regard to the lumbar spine, cervical spine, right knee, and arm conditions.  

The Veteran did not indicate any other injuries in service.  Rather, he indicated that the carpal tunnel syndrome were due to his duties typing, that his hypertension was due to his divorce, that the carotid artery disability was due to food provided during service, and that his hearing loss was due to exposure to the sounds of planes.  The evidence indicates that the Veteran currently has these disabilities.  The Board does not question that the Veteran typed orders during service, ate military food, went through divorce proceedings, and heard the noises of airplanes (while not conceding acoustic trauma).  Here, however, there is no medical evidence that indicates that there may be a link between current disabilities and these incidents of service.  The Veteran has provided conflicting dates of onset of these disabilities.  Based on indications during the hearing that the Veteran was uncertain of dates and him indicating that he had previously provided the dates of onset, the Board finds that the most accurate dates of onset were provided in his initial claims.  These dates of onset are detailed above.  In part, the Board notes that the Veteran provided these dates prior to the initial denials and his assertions that the requirements that the disabilities began in service was unjust.

Further, as detailed in greater detail below, the Veteran is not competent to provide evidence that these disabilities are etiologically attributable to service.  That is, the Veteran has not been shown to have the medical expertise to opine that the carpal tunnel syndrome was due to typing in-service (versus post-service activities), that hypertension developed due to the effects of divorce, that a carotid artery disease began due to a certain type of food service, or that his proximity to planes led to current hearing loss.  Further, there is no evidence and the Veteran has not provided another basis for there being a connection between currently diagnosed sleep disorder or heart condition and service.  For these reasons, the Board finds that there is not an indication that these current disability bay be associated with in-service events.  That is, although cognizant that the Court has indicated that this is a low evidentiary bar to trigger the duty to assist, after careful consideration, finds that the evidence of record does not met this standard.  See McLendon, 20 Vet. App. at 83.

Regarding additional records identified at the time of the hearing, the Board has considered whether the claims in appellate status should be remanded in order to seek these records.  In reviewing the Board transcript in conjunction with the claims file, the Board notes that the RO made substantial efforts to seek relevant records.  Although based on the undersigned's questioning, the Veteran provided possible avenues for additional records, the Veteran did not indicate that these records would assist in substantiating his claims.  Although the record was held open for him to obtain relevant records, he did not subsequently submit any additional records.  The Veteran's testimony indicates that many of his private medical records are no longer available based on the passage of time.

In an updated letter, the Veteran wrote that there were "not any more records to support these claims."  As the Veteran has indicated that additional records would not assist in substantiating these claims and his testimony did not indicate there were additional, available records relevant to the unsubstantiated elements of the claims on appeal, the Board finds that it need not remand to seek additional records as there is no reasonable possibility that they would substantiate these claims.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: to explain fully the issues, and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 288 (2010).  As detailed above, the Veteran is unrepresented.  In the April 2012 testimony, the undersigned Veterans Law Judge went through each issue on appeal and asked questions regarding how these issues were related to service.  Further, the undersigned sought to elicit from the Veteran evidence that would assist in substantiating these claims.  For these reasons, the Board finds substantial compliance with the holding of Bryant.  Thus, the Board finds that VA has met the duties to notify and assist in regard to these claims and will proceed to adjudication upon the merits.

II.  Analysis:  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309(a).  Here, the Board considers the issues of hypertension, a heart condition, carotid artery condition, a lumbar spine condition (under the diagnosis of arthritis), a cervical spine condition (under the diagnosis of arthritis), cervical spine radiculopathy, bilateral carpal tunnel syndrome, right knee disability (under the diagnosis of arthritis), and hearing loss as chronic diseases under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeal for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As noted above, the Veteran's service treatment records are unavailable, and were presumably destroyed in a fire.  In such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 8, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.

The Board outlined a majority of the circumstances of the issues on appeal above as these aspects of the appeals, and the basis of these claims denials, related to VA's duty to assist in this appeal.  As outlined there, unfortunately, many of the records of this appeal are unavailable, to include the service treatment records and SSA disability records.  The Veteran, in essence, as indicated, that on the basis of these records missing, he should be provided the benefits.  Further, he has indicated that his disabilities have existed for some time and that "they go so far back", although as outlined above, he has not consistently indicated that any of these disabilities began in or are due to incidents of service.  In multiple statements and in his Board testimony, he has asserted that VA is in error to deny his claims as it does not have his service treatment records.  The Veteran, however, has provided conflicting information regarding when these disabilities started.  In his Board testimony he indicated, essentially, that these disabilities have been present since service (although also testifying regarding their development after service), but in his original claims, he indicated that these disabilities began more than twenty-five years after service.  

The medical records of file document the presence of current disabilities.  As such, the Board does not deny these disabilities on the basis of the lack of current diagnosis.  As detailed in the discussion in relation to providing VA examinations, however, the evidence weighs against that any injuries or disabilities began in service.  Further, the evidence weighs against, as to each of these ten claims, that the current disability is attributable to an incident of service, such as hypertension being related to divorce while in service or the carotid artery disability being related to meals provided in service.  There is no medical evidence of file that documents a link between current disability and service for any of the ten claims in appellate status.  

As also outlined above, the Veteran has provided conflicting information regarding when these disabilities first developed.  The Board reiterates that it finds the dates listed in his original claims, VA Form 21-526, to be the most credible.  In adjudicating the merits of claims, the Board must consider the creditability of statements.  Here, the Veteran provided revised statements regarding when the disabilities first began after the RO denied the claims.  In the Board's judgment, considering the pecuniary interest involved with the Veteran revising his statements after he learned that the previously provided evidence was the basis of the denials of his claims, the Board finds the earlier provided statements more credible.  Thus, the Board finds that according to the earlier statements from the Veteran, these disabilities, at the least, began more than twenty-five years after service.

The Board has also considered the Veteran's lay assertions regarding medical etiology.  As noted, however, the Board finds that his lay statements do not indicate that any of the disabilities began in service, or for many years after service.  Thus, the evidence weighs against finding that any of the claimed disabilities began in service or during any presumptive period for the chronic disabilities.  To the extent that the Veteran has contended that certain disabilities such as hypertension, began after service due to a non-medical evident, such as divorce, during service, the Board finds these opinions to lack probative value.  He has not been shown to possess the medical training or expertise to provide a competent opinion linking a current disability to such incidents of service.  In the Board's judgment, these questions as they relate to this appeal are complex in nature and are not capable of lay opinion.  Therefore, the Veteran's lay statements linking hypertension to divorce, a carotid artery condition to the meals served during service, a bilateral carpal tunnel syndrome to typing in service, and a current hearing loss to exposure to the noise from aircraft are not competent, and thus, lack probative value  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As service connection is not in effect for any disabilities, secondary service connection is not available. 

The Board has carefully considered the evidence of record in relation to the benefit-of-the-doubt rule in relation to the evidence of records and in light of the unavailable records.  The Board is sympathetic to the Veteran's contentions based on the lack of records available to support his claims.  After careful and sympathetic consideration, however, the evidence weighs against his service connection claims.  

As the preponderance of the evidence weighs against the claims of entitlement to service connection for hypertension, a heart condition, a carotid artery condition, a lumbar spine condition, a cervical spine condition, an arm condition, to include cervical spine radiculopathy, a bilateral carpal tunnel syndrome, right knee disability, to include residual disability after right knee replacement, asleep disorder, and hearing loss, the benefit-of-the-doubt doctrine does not apply and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a heart condition is denied.

Service connection for a carotid artery condition is denied.

Service connection for a lumbar spine condition is denied.

Service connection for a cervical spine condition is denied.

Service connection for an arm condition, to include cervical spine radiculopathy, is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for right knee disability, to include residual disability after right knee replacement is denied.

Service connection for a sleep disorder is denied.

Service connection for hearing loss is denied.




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


